

EXECUTION COPY
THIRD AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Third Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into effective as of May 20, 2014, by and
between Team Health, Inc., a Tennessee corporation (the “Company”), and H. Lynn
Massingale, M.D. (the “Employee”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Employment Agreement.


WITNESSETH:


WHEREAS, the Company and Employee entered into that certain Amended and Restated
Employment Agreement, dated November 25, 2009, as amended August 1, 2011 and
January 1, 2012, (the “Employment Agreement”) and the Employee and the Company
hereby desire to amend the Employment Agreement;


WHEREAS, the parties previously had agreed that Employee would devote less than
full time to the business of Company; and


WHEREAS, the Company desires, and Employee is agreeable, that Employee will
devote additional time to the business of the Company specifically related to
the Company’s search for a new CEO and additional personnel, and such other
matters as the parties may agree upon from time to time.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    The second sentence of Section 2 of the Employment Agreement is hereby
deleted and replaced with the following:


Employee shall devote the amount of business time, attention and effort to the
affairs of the Company as reasonably required to accomplish Employee’s duties,
specifically including the Company’s search for a new CEO and additional
personnel, and shall use his reasonable best efforts to promote the interests
and success of the Company, and shall cooperate fully with the Board in the
advancement of the best interests of the Company, consistent with the terms of
this Agreement.


2.    Section 6.5(a) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:


(a)    If Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason, then, subject to Employee’s continued compliance with
the provisions of Section 7 and 8 of this Agreement, the Company shall provide
to Employee the following:


(i)    Employee will receive an amount equal to three (3) times Employee's Base
Salary, payable in twelve (12) separate payments of equal amounts in monthly
installments, beginning on the date of termination.

1

--------------------------------------------------------------------------------





(ii)    Employee will receive an amount equal to three (3) times the annual
Bonus paid to Employee pursuant to Section 3.2 of this Agreement for the most
recently completed Performance Period (as defined in Exhibit A), payable in
twelve (12) separate payments of equal amounts in monthly installments,
beginning on the date of termination.


(iii)    Notwithstanding the provision in Exhibit A that Employee’s Bonus shall
not accrue until the last day of the Performance Period, upon Employee’s
termination of employment for Good Reason or in the event Company terminates
Employee’s employment without Cause, Employee shall be entitled to a Bonus for
the Performance Period encompassing Employee’s termination date (even though the
Performance Period may end after Employee’s termination of employment) but such
Bonus shall be pro-rated through the Employee’s date of termination based upon
the percentage of such Performance Period that shall have elapsed through the
date of Employee’s termination of employment. This Bonus shall not be considered
as the “most recently completed Performance Period” under Section 6.5(a)(ii) of
this Agreement unless it is greater than the most recently completed Performance
Period, in which case it shall be considered as the most recently completed
Performance Period for purposes of Section 6.5(a)(ii), and in such event Company
shall pay all additional monies owed to Employee within 10 days after such
amount is determined.


3    Section 6.5(b)(ii) of the Employment Agreement is hereby deleted and
replaced with the following:


(ii)    Employee’s Trust will receive an amount equal to two (2) times the
annual Bonus paid to Employee pursuant to Section 3.2 of this Agreement for the
most recently completed Performance Period, payable in equal monthly
installments for two years following the date of termination. Notwithstanding
the provision in Exhibit A that Employee’s Bonus shall not accrue until the last
day of the Performance Period, upon Employee’s termination of employment due to
Employee’s death, Employee shall be entitled to a Bonus for the Performance
Period encompassing Employee’s termination date (even though the Performance
Period may end after Employee’s termination of employment) but such Bonus shall
be pro-rated through the Employee’s date of termination based upon the
percentage of such Performance Period that shall have elapsed through the date
of Employee’s termination of employment. This Bonus shall not be considered as
the “most recently completed Performance Period” under this Section 6.5(b)(ii)
unless it is greater than the most recently completed Performance Period, in
which case it shall be considered as the most recently completed Performance
Period for purposes of this Section 6.5(b)(ii), and in such event Company shall
pay all additional monies owed to Employee within 10 days after such amount is
determined.


4.    Section 6.5(c)(ii) of the Employment Agreement is hereby deleted and
replaced with the following:


(ii)    Employee will receive an amount equal to two (2) times the annual Bonus
paid to Employee pursuant to Section 3.2 of this Agreement for the most recently
completed Performance Period, payable in twelve (12) separate payments of equal

2

--------------------------------------------------------------------------------



amounts in monthly installments, beginning on the date of termination.
Notwithstanding the provision in Exhibit A that Employee’s Bonus shall not
accrue until the last day of the Performance Period, upon Employee’s termination
of employment by the Company due to Employee’s Disability, Employee shall be
entitled to a Bonus for the Performance Period encompassing Employee’s
termination date (even though the Performance Period may end after Employee’s
termination of employment) but such Bonus shall be pro-rated through the
Employee’s date of termination based upon the percentage of such Performance
Period that shall have elapsed through the date of Employee’s termination of
employment. This Bonus shall not be considered as the “most recently completed
Performance Period” under this Section 6.5(c)(ii) unless it is greater than the
most recently completed Performance Period, in which case it shall be considered
as the most recently completed Performance Period for purposes of this Section
6.5(c)(ii), and in such event Company shall pay all additional monies owed to
Employee within 10 days after such amount is determined.


5.    If the Employment Agreement is terminated (i) by the Company without
Cause, (ii) due to Employee’s death or Disability, (iii) by Employee for Good
Reason, or (iv) by Employee due to Employee’s retirement from Company, then all
previously unvested equity, including stock options and restricted stock, held
by Employee shall be deemed to automatically vest on the date of termination
and, notwithstanding anything to the contrary in any other document (including
any stock option or stock grant agreement), may be exercised by Employee (or his
estate or representatives) at any time prior to the earliest to occur of: (i)
two years from the effective date of termination (but in no event beyond the
expiration of the normal full term of the stock options), or (ii) the first date
on which Employee breaches the Covenants set forth in Section 7 of the
Employment Agreement.


6.    Section 7.3(d) of the Employment Agreement is hereby amended by adding new
clauses (iii) and (iv) at the end of such section:


(iii) being employed by facility healthcare providers such as hospitals, surgery
centers, information technology or revenue cycle services providers and the
like, and (iv) engaging in any activity except (A) emergency medicine staffing
services, (B) hospitalist staffing services, (C) anesthesia staffing services,
(D) locum tenens staffing services, and (E) staffing services in any other line
of business of the Company or any Related Company where the net revenues from
such line of business exceed 5% of the total combined net revenues of the
Company and the Related Companies during the twelve (12) months immediately
preceding the date of Employee’s termination of employment.


7.    The Company agrees that no event shall constitute a breach by Employee of
any Covenant unless and until the Company shall have notified Employee in
writing describing the event which it alleges constitutes a breach of a Covenant
and then only if Employee shall fail to cure such event within ten (10) days
following his receipt of such written notice.


8.    The parties desire to consolidate their understanding and agreement with
respect to restrictive covenants applicable to Employee. Accordingly, the
parties agree that Section 7 of the Employment Agreement is the complete
understanding and agreement among the Company and Employee with respect to any
restrictive covenants applicable to Employee. Except as set forth in Section 7
of the Employment Agreement, the Company agrees that Employee is not bound by
any restrictive covenant in any other document or agreement, including but not
limited to, any nonqualified stock option agreement, restricted stock award
agreement, nonsolicitation agreement, or otherwise. To the extent any

3

--------------------------------------------------------------------------------



other document or agreement between the Company and Employee purports to impose
any restrictive covenant against Employee, other than as set forth in Section 7
of the Employment Agreement, the Company agrees that any such provision in any
such document or agreement is null and void.


9.    Each party represents and warrants to the other party that this Amendment
has been duly authorized, executed and delivered by such party and constitutes
the valid and binding obligation of such party, enforceable in accordance with
its terms. Without limiting the generality of the foregoing, the Company
represents and warrants that this Amendment has been duly authorized by its
Compensation Committee and will be duly ratified by its board of directors.


10.    Except as expressly amended or modified hereby, the Employment Agreement
will and do remain in full force and effect in accordance with their respective
terms.


11.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


[Signatures on next page]

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.




COMPANY:


Team Health, Inc.


By:    /s/ HEIDI S. ALLEN        
Its:    Senior Vice President and General Counsel




EMPLOYEE:


/s/ H. LYNN MASSINGALE, M. D.        
H. Lynn Massingale, M.D.



5